Name: Commission Regulation (EC) No 350/1999 of 17 February 1999 amending Regulation (EEC) No 2750/86 laying down detailed rules for the application of measures for the marketing of sugar produced in the French overseas departments
 Type: Regulation
 Subject Matter: overseas countries and territories;  beverages and sugar;  economic policy;  maritime and inland waterway transport;  transport policy
 Date Published: nan

 Avis juridique important|31999R0350Commission Regulation (EC) No 350/1999 of 17 February 1999 amending Regulation (EEC) No 2750/86 laying down detailed rules for the application of measures for the marketing of sugar produced in the French overseas departments Official Journal L 044 , 18/02/1999 P. 0008 - 0009COMMISSION REGULATION (EC) No 350/1999 of 17 February 1999 amending Regulation (EEC) No 2750/86 laying down detailed rules for the application of measures for the marketing of sugar produced in the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Regulation (EC) No 1148/98 (2), and in particular Article 9(6) and the second paragraph of Article 39 thereof,Whereas Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalisation of the price conditions with preferential raw sugar (3) provides in particular for the grant of a flat-rate Community aid for marketing to producers of sugars produced in the French overseas departments (hereinafter called the 'overseas departments`) and delivered to European ports in the Community; whereas this aid comprises two flat-rate amounts, one representing the transport costs from the ex-factory stage to the fob port in overseas department stage and the other representing the sea transport costs from the fob port in overseas department stage to the cif European ports in the Community stage equal to the Caribbean-to-United Kingdom freight element;Whereas the sea transport costs depend principally on the size of the vessels, which in turn is determined by the depth of water in the ports of loading in the overseas departments; whereas experience has shown that precisely on account of the specific features of ports, sugar is frequently transported from certain overseas departments to the Community in vessels with a net registered tonnage of less than 20 000 tonnes; whereas the Caribbean-United Kingdom freight element is established on the basis of vessels with a net registered tonnage of between 25 000 tonnes and 30 000 tonnes; whereas the freight costs borne by operators may be disproportionate therefore in relation to the freight element established on a flat-rate basis; whereas, in order to attain the objectives of Article 9 of Regulation (EEC) No 1785/81, the detailed rules for applying the flat rate should include the possibility of adjusting the Caribbean-United Kingdom freight element, where the sizes of the vessels used justify it; whereas, consequently, Article 2 of Commission Regulation (EEC) No 2750/86 of 3 September 1986 laying down detailed rules for the application of measures for the marketing of sugar produced in the French overseas departments and amending for the fourth time Regulation (EEC) No 3016/78 (4), as last amended by Regulation (EEC) No 1730/92 (5), should be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1 Article 2 of Regulation (EEC) No 2750/86 is amended as follows:1. the existing text becomes paragraph 1;2. the following paragraph 2 is added:'2. The competent French authorities may adjust on a flat-rate basis the amount referred to in the last subparagraph of paragraph 1, where, as a result of the use of vessels with a net registered tonnage of less than 20 000 tonnes, the actual transport costs borne by the producer exceed that amount.The adjustment shall be equivalent, for each month and each geographical area (Antilles/RÃ ©union), to an amount not exceeding the average difference established for bulk transport during the 12 months preceding the month of departure of the sugar from the ports in the overseas departments, less a flat-rate amount of EUR 2/tonne, between the actual freight costs for vessels with a net registered tonnage of less than 20 000 tonnes, established on the basis of bills of lading, and the Caribbean-to-United Kingdom freight element referred to in Article 2(b) of Regulation (EEC) No 2225/86.The competent French authorities shall notify the Commission forthwith of the adjustments made, specifying in particular the number of vessels and the amounts concerned, and shall forward the relevant supporting documents.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 177, 1. 7. 1981, p. 4.(2) OJ L 159, 3. 6. 1998, p. 38.(3) OJ L 194, 17. 7. 1986, p. 7.(4) OJ L 253, 5. 9. 1986, p. 8.(5) OJ L 179, 1. 7. 1992, p. 112.